Mitchell, J.
The objection that there is no evidence to support the verdict cannot be raised in this court where there has been no motion for a new trial in the court below. Kelly v. Rogers, 21 Minn. 146.
The subject of inquiry being the value of the crop of grass destroyed on the, meadow of plaintiff, the plaintiff, as a witness in his own behalf, was asked, “What was the value of the growing grass on that land, had it not been destroyed, as it was, by this flooding water?” To this evidence defendant objected, on the ground that the witness had not been shown to be competent to testify on the subject of value. The objection being overruled, defendant excepted. The evidence was properly admitted. It appears that the witness was a practical farmer, conversant with the quantity and quality of the grass grown on this land, and acquainted with the market value of hay — the use for which this grass was designed to be used, had it matured. Under such a state of facts the witness was competent to testify on the subject inquired of.
Judgment affirmed.